Order confirming referee’s report of sale, in so far as it disallows the claim of the appellant, Willy Ringelsbacher, to a portion of the surplus moneys herein, reversed on the law and the facts, with ten doEars costs and disbursements, appeEant’s claim, amounting to $179.75, representing one-sixth of the surplus moneys, aEowed, and the Kings County Trust Company, the depository named in the judgment in this action, directed to pay such amount to the appellant, under authority of Weisel v. Hagdahl Realty Co., Inc. (241 App. Div. 314). Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.